PER CURIAM.
There is no error in the judgment that Norman F. Haft is guilty of criminal contempt. The appropriate fine for such an offense cannot exceed $500, however, the fine imposed here was $2,500. Section 775.02, Florida Statutes (1983); Aaron v. State, 284 So.2d 673 (Fla.1973) and Thomas A. Edison College, Inc. v. State Board of Independent Colleges & Universities, 411 So.2d 257 (Fla. 4th DCA 1982). Thus, the order appealed is remanded to the trial court with directions to reduce the fine to not more than $500.00. In all other respects, the judgment of the trial court is affirmed.
HERSEY, GLICKSTEIN and DELL, JJ., concur.